Appeal by employer and its insurance carrier from an award in favor of the claimant. Claimant was employed as a bricklayer’s helper and scaffold builder by the employer. He had been working steadily for the same concern since 1935. The employer had its office and principal place of business in New York City. The claimant and his family resided in the city of New York. About August 12, 1942, while claimant was working for his employer at Suffern, New York, he was ordered to proceed to Cleveland, Ohio, to do some work there and while working in Ohio he was directed to go to Norfolk, Virginia, where the employer was engaged in a project on Government territory *914and was associated with another corporation known as M. Millimet & Associates, Inc. The Lumbermen’s Mutual Casualty Company issued to both corporations a workmen’s compensation insurance policy to cover operations at Norfolk. While claimant was employed out of the State the employer paid his transportation once a month so he could visit his family. The proof also shows that claimant had an arrangement with his employer and an understanding with it that when he was sent out of town to work it was only a temporary affair and that when the job was finished he would return to New York. On July 15, 1943, while claimant was engaged in his regular occupation at Norfolk, he was injured and his injuries necessitated the amputation of his leg. The insurance carrier, prior to the accident, had issued a workmen’s insurance policy to the employer which covered employees engaged outside of the office. Claimant filed an employee’s claim for compensation against his employer in the State of New York, and to protect his rights he also filed one in the State of Virginia. The appellants contended the Workmen’s Compensation Board had no jurisdiction over the claim. The board ruled that it had. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1005.]